United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3581
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Sammy Pendleton,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 14, 2010
                                Filed: September 17, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Sammy Pendleton appeals the order of the District Court1 committing him to
the custody of the Attorney General under 18 U.S.C. § 4246, which provides for the
hospitalization of a federal prisoner who is due for release but has been found—after
a hearing and by clear and convincing evidence—to be suffering from a mental
disease or defect as a result of which his release would create a substantial risk of


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
bodily injury to another person or serious damage to the property of another. Upon
careful review, we conclude that the District Court did not clearly err in its relevant
findings given the expert opinions of mental health professionals and in light of
evidence in the record that Pendleton has a long history of mental illness,
dangerousness, and noncompliance with medications. See United States v. Williams,
299 F.3d 673, 676–77 (8th Cir. 2002) (clear-error standard of review; upholding
§ 4246 commitment); United States v. Ecker, 30 F.3d 966, 970–71 (8th Cir.)
(upholding § 4246 commitment; noting that factors in determining potential
dangerousness include history of dangerousness, history of drug or alcohol use,
identification of potential targets, previous use of weapons, recent incidents
manifesting dangerousness, and history of problems taking prescribed medicines),
cert. denied, 513 U.S. 1064 (1994).2

      Accordingly, we affirm.
                     ______________________________




      2
       We also note that Pendleton’s custodians have an ongoing obligation to prepare
annual reports concerning his mental condition and the need for his continued
hospitalization, 18 U.S.C. § 4247(e)(1)(B), and to make reasonable efforts to place
him in a suitable state facility, 18 U.S.C. § 4246(d).

                                         -2-